            Case 3:20-cv-00991-JCH Document 36 Filed 01/21/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

JAKUB MADEJ,

          Plaintiff

V.                                                             3:20-CV-00991-JCH

YALE UNIVERSITY, YALE HEALTH,
PATRICK M. NOONAN, HAROLD
ROSE, CAROLINE HENDEL,
LORRAINE SIGGINS, DOES,
PAUL GENECIN,

          Defendants

                                        JUDGMENT

          This action came on for consideration on defendants’ motion to dismiss (document

27) before the Honorable Janet C. Hall, United States District Judge.       On January 20,

2021, the Court entered an order granting the motion based on the reasons stated in the

ruling.    It is therefore;

          ORDERED, ADJUDGED, and DECREED that judgment shall enter in favor of the

defendants and the case is closed.

          Dated at New Haven, Connecticut, this 21st day of January 2021.



                                                  ROBIN D. TABORA, Clerk

                                                  By: /s/ Julia Reis
                                                  Deputy Clerk




EOD: 1/21/2021
